Had it been shown that respondent's act of removing the pole from the coping caused it to come into contact with the wire, I would be of the opinion that respondent was guilty of contributory negligence, because, knowing of the danger, he deliberately did the very thing that caused him to receive the electric shock. But the evidence does not show that. It does not show that a contact was caused solely by respondent's maneuver of the pole. It may have been, as stated in the majority opinion, that the wind swayed the wire until it came in contact with the pole as respondent was endeavoring to remove it. It may also have been that, in lifting the pole, but still endeavoring to obviate actual contact, respondent unwittingly brought the end of it *Page 663 
close enough to the wire to permit the current to jump the short intervening space. Under either of such circumstances, it could not be said, as a matter of law, that respondent was guilty of contributory negligence. It would then be a question for the jury to determine, taking into consideration all the facts and circumstances surrounding respondent's acts.
I therefore concur in the result.